Citation Nr: 1102842	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  09-16 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1960 to July 1963.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, 
which denied service connection for a back condition.

A Travel Board hearing was held in July 2009 with the Veteran in 
Cleveland, Ohio, before the undersigned Veterans Law Judge, who 
was designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the 
determination in this case.  A transcript of the hearing 
testimony is in the claims file.

During the aforementioned hearing, the Veteran submitted 
additional evidence in support of his claim, along with an 
appropriate waiver of RO consideration.  Therefore, the Board may 
proceed.  See 38 C.F.R. § 20.1304(c) (2010) (any pertinent 
evidence accepted directly at the Board must be referred to the 
agency of original jurisdiction (AOJ) for initial review unless 
this procedural right is waived by the appellant).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary in order to fully and fairly 
adjudicate the Veteran's claim.



Private Treatment Records

During his Travel Board hearing, the Veteran testified that, 
prior to starting his employment with General Motors, he 
underwent a physical examination.  Records of this examination 
are not associated with the claims file.  Because the Veteran 
began his employment with General Motors following his discharge 
from service, records from this examination may be highly 
probative in evaluating the Veteran's claim.  Therefore, he 
should be afforded the opportunity to obtain and submit those 
records.

VA Examination

Service treatment records show that on April 1960 entrance 
examination, the Veteran had mild kyphosis at L1.  These records 
also include a November 1960 x-ray report pertaining to the 
thoracic spine in which the examiner who requested the x-rays 
noted that scoliosis was suspected but not clinically proven; the 
radiographic report however showed no bone or joint abnormality.  
Service treatment records also reflect that the Veteran 
complained of pain in his lower and middle back in May 1963.  He 
reported falling down some stairs 2 days earlier.  On 
examination, there was slight paravertebral spasm bilaterally, 
and the Veteran had 75 percent of his normal range of motion.  He 
was diagnosed with lumbosacral strain and placed on limited duty 
and exercise.  An additional entry 2 days later reflects that the 
Veteran's back had not improved, and his limitation on duty and 
exercise was continued.  The Veteran's July 1963 separation 
examination showed no relevant abnormalities.

The Veteran also submitted an August 2009 opinion from his 
private physician, who stated that the Veteran had a congenitally 
narrow spinal canal and degenerative disc changes in his cervical 
spine, and that it was plausible that his current neck and upper 
back symptoms were caused by injuries sustained during service.  
The Board notes that this opinion does not include a rationale to 
support its conclusion.  The failure of the physician to provide 
a basis for his/her opinion affects the weight or credibility of 
the evidence.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).

However, under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
service connection claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability, 
and (2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases manifesting 
during an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for the VA to make a decision on the claim.

With respect to the third factor above, the United States Court 
of Appeals for Veterans Claims (Court) has stated that this 
element establishes a low threshold and requires only that the 
evidence "indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  The 
types of evidence that "indicate" that a current disability 
"may be associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  Id.

In this case, as there is evidence of current disability, a back 
injury and service, and some evidence suggesting a link between 
the two, the Board finds that the Veteran should be afforded a VA 
examination to determine the nature and etiology of his back 
condition.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should request that the 
Veteran provide any records of the physical 
examination he underwent as part of his 
employment at General Motors, or that he 
provide information sufficient for VA to 
identify and request such records on his 
behalf, including the name and address of the 
employer, as well as dates of employment.  If 
the company indicates that such records 
require a signed release, the AMC/RO should 
secure such from the Veteran.  All attempts 
to obtain these records should be documented 
in the claims file.  If the search for such 
records has negative results, the AMC/RO 
should notify the Veteran and place a 
statement to that effect in the Veteran's 
claims file.

2.  The Veteran should be accorded a VA 
examination for his back.  The claims file, 
including a copy of this remand, should be 
made available to the examiner for review.  
The purpose of the examination is to 
determine the nature and extent of any back 
disorder which may be present and 
specifically to determine whether the Veteran 
has a currently diagnosed disorder that was 
incurred in or is the result of service 
trauma.  All indicated studies are to be 
performed. 

Following the examination, the examiner 
should express opinions on the following 
questions: 

(a) What are the current back diagnoses; 

(b) As to each currently diagnosed disorder, 
is it at least as likely as not (probability 
of 50 percent or greater) that such a back 
disorder was incurred in service or 
aggravated in service, or is otherwise 
related thereto.  

Note: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

The examiner should review the entire record, 
including service treatment records, the 
August 2009 opinion of Dr. M.A.R., as well as 
the Veteran's July 2009 hearing testimony, 
and provide a complete rationale for all 
opinions offered.  If an opinion cannot be 
expressed without resort to speculation, 
discuss why such is the case.  In this 
regard, indicate whether the inability to 
provide a definitive opinion is due to a need 
for further information or because the limits 
of medical knowledge have been exhausted 
regarding the etiology of the disability at 
issue or because of some other reason.

3.  Following completion of the foregoing, 
the AMC/RO must review the claims folder and 
ensure that all of the foregoing development 
has been conducted and completed in full.  In 
particular, the AMC/RO should determine 
whether the examiner has responded to all 
questions posed.  If not, the report must be 
returned for corrective action.  38 C.F.R. § 
4.2 (2010).

4.  After the requested development has been 
completed, the AMC/RO should readjudicate the 
merits of the Veteran's claims based on all 
the evidence of record, including any 
additional information obtained as a result 
of this remand.  If the benefits sought on 
appeal remain denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto.  

Thereafter, subject to current appellate 
procedures, the case should be returned to 
the Board for further appellate 
consideration, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The appellant need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


